Citation Nr: 1126055	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-13 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia of the left knee with subluxation, currently rated 20 percent disabling.  

2.  Entitlement to an increased evaluation for right knee instability, currently rated 10 percent disabling.  

3.  Entitlement to an increased evaluation for chondromalacia of the right knee with degeneration and limitation of motion, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A Notice of Disagreement was received in April 2007, a Statement of the Case was issued in March 2008, and a Substantive Appeal was received in April 2008.  The Veteran requested a Board hearing, however, he withdrew that request in March 2011.


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1965 to October 1969.  

2.   In June 2011, the Board received notice of the Veteran's death on June [redacted], 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been brought to the attention of the Board that, unfortunately, the Veteran died during the pendency of the appeal.  A certificate of death is not of record.  However, in June 2011, the Board processed an SSA inquiry which shows that the Veteran died in June 2011.  The Board finds that this document provides sufficient verification of the Veteran's death.

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).


ORDER

The appeal is dismissed.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


